EXHIBIT 10.1.3

TEXAS-NEW MEXICO POWER COMPANY
TARIFF FOR RETAIL DELIVERY SERVICE
                                

6.1 Rate Schedules
Applicable: Entire Certified Service Area
Effective Date: TBD

          
           Page No.: 1
Original

--------------------------------------------------------------------------------

6.1.1.17           RIDER SSC - SYNERGY SAVINGS CREDIT

AVAILABILITY

This rider is applicable to delivery service provided under Section 6.1.1.1
Residential Service, Section 6.1.1.2 Secondary Service (Less Than or Equal to 5
kW), Section 6.1.1.3 Secondary Service (Greater Than 5 kW), Section 6.1.1.4
Primary Service, Section 6.1.1.5 Transmission Service and Section 6.1.1.6
Lighting Service in the Company's Tariff for Retail Delivery Service.  The rider
will expire two years after the effective date of the rider.   

MONTHLY CREDIT

A Retail Customer's credit for the billing month shall be:

 

Rate
Schedule

 

 
Credit

Residential Service

   Customer Charge

$0.64

Per Customer

Secondary Service (Less Than or Equal to 5KW)

   Customer Charge

$0.48

Per Customer

Secondary Service (Greater Than 5 KW)

   Customer Charge

$5.47

Per Customer

Primary Service

   Customer Charge

$59.13

Per Customer

Transmission Service

   Customer Charge

$692.01

Per Customer

Lighting Service

   Metered

$0.000914

Per kWh

   Non Metered

$0.22

Per Lamp

 

NOTICE

This rate schedule is subject to the Company's Tariff and Applicable Legal
Authorities.